In a negligence action to recover damages for personal injuries, plaintiff appeals from two orders of the Supreme Court, Queens County, first dated March 5, 1970, denying her a general preference, and the second dated October 13, 1971, made upon reconsideration, adhering to the original decision. Appeal from order dated March 5, 1970 dismissed as academic. That order was superseded by the order of October 13, 1971, made on reconsideration. Order dated October 13, 1971 modified by striking therefrom the words “the original decision is adhered to” and substituting therefor the following: “a general preference is granted”.. As so modified, order affirmed. Plaintiff is granted a single bill of $10 costs and disbursements, to cover the appeals from both orders. Plaintiff, a passenger in an automobile, was injured in a collision on February 22, 1968. In an examination conducted approximately 19 months thereafter the defendants’ physician found that plaintiff “still has residual signs of a lower back injury” and that “further medical care is indicated.” In our opinion, the claimed injuries could support a verdict in excess of $10,000. On such a record the denial of a general preference constituted an improvident exercise of discretion. Munder, Acting P. J., Martuseello, Shapiro, Brennan and Benjamin, JJ., concur.